

New Mexico
 


DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT AND
FINANCING STATEMENT
 
from
 
UHC NEW MEXICO CORPORATION
(Federal Income Tax Identification No. 02405769000)
 
to
 
DANIEL G. STEELE, TRUSTEE
 
for the benefit of
 
STERLING BANK
(Federal Income Tax Identification No. 74-1765680)
(Mortgagee and Secured Party)
 
A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS INSTRUMENT IS SUFFICIENT AS
A FINANCING STATEMENT. FOR PURPOSES OF FILING THIS INSTRUMENT AS A FINANCING
STATEMENT THE ADDRESS OF THE MORTGAGOR AND DEBTOR IS 405 N. MARIENFELD, SUITE
200, MIDLAND, TEXAS 79701 AND THE ADDRESS OF THE MORTGAGEE AND SECURED PARTY IS
2550 NORTH LOOP WEST, SUITE 800, HOUSTON, TEXAS 77092.
 
THIS IS A “LINE OF CREDIT MORTGAGE” FOR PURPOSES OF § 48-7-4(B) NMSA 1978.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.
 
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.
 
THIS INSTRUMENT COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS PRODUCTS OF COLLATERAL.
 
THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS). THIS
FINANCING STATEMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OF THE COUNTY RECORDERS OF THE COUNTIES LISTED ON EXHIBIT A
HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED,
WHICH INTEREST IS DESCRIBED IN EXHIBIT A ATTACHED HERETO.
 
THIS INSTRUMENT WAS PREPARED BY AND WHEN RECORDED OR FILED SHOULD BE RETURNED
TO:
 
EPHRAIM DEL POZO
Porter & Hedges, L.L.P.
1000 Main St., 36th Floor
Houston, Texas 77002
 
 

--------------------------------------------------------------------------------

 

DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT AND
FINANCING STATEMENT


UHC NEW MEXICO CORPORATION, a New Mexico corporation (together with its
successors and assigns, hereinafter referred to as “Mortgagor”), for and in
consideration of the sum of TEN DOLLARS ($10.00) to Mortgagor in hand paid by
DANIEL G. STEELE, whose address is c/o Sterling Bank, 2550 North Loop West,
Suite 800, Houston, Texas 77092, and his successors and substitutes in trust, as
hereinafter provided (the “Trustee”), and Sterling Bank, a Texas state chartered
banking institution (together with its successors and assigns, hereinafter
referred to as “Mortgagee”) of Houston, Harris County, Texas, and of the
agreement of the Mortgagee to extend credit to Mortgagor as evidenced by that
certain Amended and Restated Credit Agreement (such agreement, as modified,
amended, or supplemented hereinafter called the “Credit Agreement”) of even date
herewith by and between Mortgagor, United Heritage Corporation, Lothian Oil
Inc., Lothian Oil (USA) Inc., and Lothian Oil Texas I, Inc. (collectively,
“Borrowers”) and Mortgagee and by that certain promissory note hereinafter
described, and of the loans as hereinafter recited, and in order to secure the
payment of the indebtedness hereinafter referred to and the performance of the
obligations, covenants, agreements and undertakings of Mortgagor hereinafter
described, does hereby GRANT, BARGAIN, SELL, CONVEY, MORTGAGE, PLEDGE, TRANSFER,
ASSIGN and SET OVER to the Trustee for the benefit of Mortgagee with power of
sale, the following property:
 
(a) All of Mortgagor’s rights, titles, interests and estates whether now owned
or hereafter acquired in and to the oil, gas, oil and gas, and/or oil, gas and
other mineral leases which are described on attached Exhibit A hereto (all
references herein to such Exhibit A shall include the introductory and
explanatory comments thereto contained in the preamble to Exhibit A), including,
without limitation, overriding royalty interests, production payments, net
profits interests or other interests irrespective of whether such interests are
cost bearing and of whatsoever nature or kind and however characterized,
together with any and all mineral interests, royalty interests, fee interests or
other interests derived from a landowner or landowners of the lands described on
attached Exhibit A, all of which such rights, titles, interests and estates of
Mortgagor and howsoever characterized being hereinafter collectively called the
“Leases”;
 
(b) All rights, titles, interests and estates now owned or hereafter acquired by
Mortgagor in and to (i) the properties now or hereafter pooled or unitized with
any of the Leases; (ii) all presently existing or future unitization,
communitization, pooling agreements and declarations of pooled units and the
units created thereby (including, without limitation, all units created under
orders, regulations, rules or other official acts of any Federal, State or other
governmental body or agency having jurisdiction and so called “working interest
units” created under operating agreements or otherwise) which may affect all or
any portion of the Leases including, without limitation, those units which may
be described on Exhibit A; (iii) all operating agreements, contracts, farm out
agreements, farm in agreements, area of mutual interest agreements, equipment
leases and other agreements which relate to any of the Leases or interests in
the Leases described or referred to herein on Exhibit A or to the production,
sale, purchase, exchange, processing, transporting or marketing of the
Hydrocarbons (hereinafter defined) from or attributable to such Leases or
interests; and (iv) the Leases described on Exhibit A and covered by this
Mortgage (hereinafter defined) even though Mortgagor’s interest therein be
incorrectly described or a description of a part or all of such Leases or
Mortgagor’s interest therein be omitted; it being intended by Mortgagor and
Mortgagee herein to cover and affect hereby all interests which Mortgagor may
now own or may hereafter acquire in and to the Leases and lands described on
Exhibit A notwithstanding that the interests as specified on Exhibit A be
limited to particular lands, specified depths or particular types of property
interests;
 
 
1

--------------------------------------------------------------------------------

 
 
(c) All rights, titles and interests now owned or hereafter acquired by
Mortgagor in and to all oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all products refined therefrom and all
other minerals (collectively called the “Hydrocarbons”) in and under which may
be produced and saved from or attributable to the Leases, the lands covered
thereby and Mortgagor’s interests therein, including all oil in tanks and all
rents, issues, profits, proceeds, products, revenues and other income from or
attributable to the Leases, the lands covered thereby, and Mortgagor’s interests
therein which are subjected or required to be subjected to the liens and
security interests of this Mortgage; and further including any and all liens and
security interests in the Hydrocarbons and the proceeds therefrom securing
payment of proceeds from the sale of Hydrocarbons, including but not limited to
those liens and security interests provided for in the New Mexico Uniform
Commercial Code;
 
(d) All tenements, hereditaments, appurtenances and properties in anywise
appertaining, belonging, affixed or incidental to the Leases, properties,
rights, titles, interests and estates described or referred to in subparagraphs
(a) and (b) above, which are now owned or which may hereafter be acquired by
Mortgagor, including, without limitation, any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use,
or useful in connection with the operating, working or development of any of
such Leases or properties (excluding drilling rigs, trucks, automotive equipment
or other personal property which may be taken to the premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
field separators, liquid extraction plants, plant compressors, pumps, pumping
units, wellhead valves, field gathering systems, pipelines, salt water disposal
facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, power, telephone and
telegraph lines, surface leases, rights-of-way, easements, servitudes, licenses
and other surface rights together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing
properties;
 
(e) Any property that may from time to time hereafter, by writing of any kind,
be subjected to the lien and security interest hereof by Mortgagor or by anyone
on Mortgagor’s behalf; and the Trustee is hereby authorized to receive the same
at any time as additional security hereunder;
 
(f) All of the rights, titles and interests of every nature whatsoever now owned
or hereafter acquired by Mortgagor in and to the Leases, as the same may be
enlarged by the discharge of any payments out of production or by the removal of
any charges or Permitted Encumbrances (hereinafter defined) to which any Leases,
properties, rights, titles, interests or estates are subject, or otherwise;
together with any and all renewals and extensions of any of the Leases,
properties, rights, titles, interests or estates; all contracts and agreements
supplemental to or amendatory of or in substitution for the contracts and
agreements described or mentioned above; and any and all additional interests of
any kind hereafter acquired by Mortgagor in and to the Leases;
 
 
2

--------------------------------------------------------------------------------

 
 
(g) All accounts, equipment, contract rights, inventory and general intangibles
as such terms are defined in Article 9 of the Uniform Commercial Code from time
to time in effect in the State of New Mexico (including without limitation,
seismic geological and geophysical data and interpretations) constituting a part
of, relating to, or arising out of the property and collateral described or
mentioned in paragraphs (a) through (f) above, and all proceeds and products of
the property and collateral described or mentioned in this and said preceding
paragraphs; and
 
(h) All of Mortgagor’s rights, now owned or hereafter acquired, in and to all
lease records, well records and production records which relate to any of the
foregoing property;
 
provided, however the foregoing is made subject to the overriding royalties,
unit declarations, operating agreements, contracts, encumbrances, agreements,
exceptions, limitations and other matters, if any, described or referred to in
Exhibit A (all of the properties, interests and rights, subject as aforesaid,
being hereinafter sometimes referred to as the “Mortgaged Properties”).
 
Any fractions or percentages specified on Exhibit A referring to Mortgagor’s
interest (whether working interest, net revenue interest or otherwise) are
contained thereon solely for the purpose of the warranties made by Mortgagor
under Article II hereof and shall not limit the quantum of interest granted
under Article I with respect to any unit or well. If any Lease or unit described
on Exhibit A respecting any well mentioned hereon is incorrectly described,
nevertheless this Mortgage shall cover all Mortgagor’s interest in the Leases
allocable to and the unit for such well. If any of the lands covered by the
Lease or other instrument mentioned on Exhibit A are incorrectly described, then
nevertheless this Mortgage shall cover all Mortgagor’s interest in such Lease or
other instrument as to all of the lands covered thereby, unless limited by
express words to the contrary on Exhibit A.
 
TO HAVE AND TO HOLD the Mortgaged Properties, together with all and singular the
rights, estates, hereditaments, powers and privileges appurtenant or incident
thereto, unto the Trustee and his successors or substitutes in this trust and to
his or their successors and assigns, forever.
 
BUT IN TRUST, NEVERTHELESS, for the benefit and security of the holders of the
indebtedness secured hereby and upon the trusts and subject to the terms and
provisions herein set forth.
 
ARTICLE I.
 
Secured Indebtedness
 
1.1 This instrument (hereinafter called the “Mortgage”) is made irrevocably in
trust, with power of sale to secure and enforce the payment of the following
notes, obligations, indebtedness and liabilities:
 
 
3

--------------------------------------------------------------------------------

 
 
(a) All amounts owing or to become owing on that certain promissory note dated
of even date herewith in the amount of $20,000,000.00, made by Borrowers and
payable to the order of Mortgagee, bearing interest at the rate therein provided
and containing provisions for the payment of a reasonable additional amount as
collection and attorneys’ fees, and all other notes given in substitution
therefor or in renewal, extension or modification thereof, in whole or in part,
such note being hereinafter called the “Note”. Reference is hereby made to said
Note for all of their terms and provisions;
 
(b) All Obligations (as defined in the Credit Agreement) incurred or arising
pursuant to or permitted by the provisions of this Mortgage, and any other
security instrument or the Credit Agreement or other loan agreements which
Mortgagor has, either alone or with others, executed, or in the future may
execute, to secure the Note; and
 
(c) All other loans and future advances made by the Mortgagee to Mortgagor and
all other debts, obligations and liabilities of every kind and character now or
hereafter owing by Mortgagor to the Mortgagee, whether direct or indirect,
primary or secondary, fixed or contingent, and whether originally payable to the
Mortgagee or to a third party and subsequently acquired by the Mortgagee and
including, without limitation, any fees, expense or costs (including attorneys’
fees) advanced by any Mortgagee to enforce its rights hereunder or pursuant to
the Credit Agreement. Nothing herein shall be construed to impose any obligation
upon Mortgagee or any Mortgagee to make any such loans or advances.
 
1.2 The indebtedness referred to in clauses (a), (b), (c) and (d) of Section 1.1
and all renewals, extensions and rearrangements thereof are hereinafter
sometimes referred to as the “Secured Indebtedness”.
 
1.3 This Deed of Trust shall be applicable to Secured Indebtedness in an amount
not to exceed Twenty-Two Million Dollars ($22,000,000.00).
 
ARTICLE II.
 
Representations, Warranties and Covenants
 
2.1 Mortgagor represents, warrants and covenants to and with the Trustee,
Mortgagee that Mortgagor is the lawful owner of the Mortgaged Properties and has
good right and authority to grant, bargain, sell, transfer, assign and mortgage
the same; that Mortgagor’s interests in the Mortgaged Property is no less than
that Net Revenue Interest and no greater than the Working Interest set forth on
Exhibit A; that all oil, gas and/or mineral lease and leasehold estates, gas
purchase and sales contracts, pipeline easements and rights-of-way, processing
contracts, franchises, licenses and other agreements comprising or relating to
the Mortgaged Properties or any portion thereof are valid and subsisting and are
in full force and effect; that such leases are subject to no overriding
royalties or other burdens or charges, except as reflected herein or in the
Exhibit annexed hereto and that all rents, royalties and other payments due and
payable by Mortgagor under each of the Mortgaged Properties have been properly
and timely paid and all ad valorem, property, oil and gas production, excise and
severance taxes payable by Mortgagor have been duly paid; that the Mortgaged
Properties are free and clear from all liens and encumbrances except the lien
evidenced by this Mortgage and except as shown in Exhibit A; that all producing
wells located on the Mortgaged Properties or properties unitized therewith have
been legally drilled and are not deviated from the vertical more than the
maximum permitted by applicable laws, rules and regulations, and that such wells
are in fact bottomed under and are producing from lands described in said
Exhibit A or lands unitized therewith; and Mortgagor does hereby bind itself,
its heirs and legal representatives to forever warrant and defend the title to
the Mortgaged Properties unto the said Trustee, his successors and assigns,
against the claims of all persons whomsoever claiming or to claim the same or
any part thereof. Any additional rights, title, or interest which Mortgagor may
hereafter acquire or become entitled to in the properties aforesaid or in the
oil, gas or other minerals in and under or produced therefrom shall inure to the
benefit of this trust, the same as if expressly described and conveyed herein.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2 So long as the Secured Indebtedness or any part thereof remains unpaid,
Mortgagor covenants and agrees with the Mortgagee as follows:
 
(a) That Borrowers will make prompt payment of the Note and of all installments
of principal and interest thereon as the same become due, and also of all other
Secured Indebtedness.
 
(b) That Mortgagor will continuously maintain Mortgagor’s existence as a
corporation with full power to own and operate the Mortgaged Properties and, if
required by law, Mortgagor’s right to do business in each State where any part
of the Mortgaged Properties are situated, and that Mortgagor will promptly pay,
if applicable, all income, franchise and other taxes owing by Mortgagor and any
stamp, documentary or recording taxes which may be required to be paid with
respect to this Mortgage or any other instrument evidencing or securing any of
the Secured Indebtedness.
 
(c) That Mortgagor will cause the oil and gas (or oil, gas and mineral) leases
included in or relating to the Mortgaged Properties (herein called “Subject
Leases”) to be maintained and operated for the production of oil or gas in a
good and workmanlike manner and in accordance with sound field practices and all
applicable federal, state and local laws, rules and regulations and will not
allow any of Subject Leases to be surrendered, abandoned, or terminated or
impaired in any manner.
 
(d) That Mortgagor will cause all debts and liabilities of any character
incurred in the operation, maintenance or development of the Mortgaged
Properties (including, without limitation, all costs of the administration and
development of each Subject Lease, and all leasehold costs attributable thereto,
including, but not by way of limitation, all costs of completing, processing,
storing, transporting and marketing oil or gas which are allocated as leasehold
expenses by customary industry account) to be paid punctually when due other
than disputes properly contested by Mortgagor in good faith.
 
(e) That Mortgagor will cause the Mortgaged Properties and all related
machinery, pipelines, equipment, improvements and personal property of any kind
now or hereafter used or obtained in connection with the operation thereof to be
kept in safe, good and effective operating condition and all necessary repairs,
replacements, additions and improvements thereto to be made.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) That Mortgagor will observe and comply with all of the terms and provisions,
express or implied, of the Subject Leases and assignments constituting a part of
the Mortgaged Properties in order to keep the same in full force and effect.
Mortgagor will also protect all oil and gas properties included in the Mortgaged
Properties against drainage of oil, gas and hydrocarbons thereunder by reason of
production on other properties.
 
(g) That Mortgagor will observe and comply with all of the material terms and
provisions of all easements, licenses, franchises, permits and contracts (both
existing and future) which are part of the Mortgaged Properties or which are
incident to the operation of any of the Mortgaged Properties. Without limiting
the foregoing, Mortgagor agrees to fully comply with all material covenants and
make timely payments of all amounts payable under gas purchase and gas
processing contracts held by Mortgagor and also to fully perform all obligations
and covenants of the seller under all gas sales contracts and all condensate,
distillate and other products sales contracts and processing contracts held by
Mortgagor.
 
(h) That if the validity or priority of this Mortgage or of any right, titles,
liens or interests created or evidenced hereby with respect to the Mortgaged
Properties or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly or if any legal proceedings are instituted
against Mortgagor with respect thereto, Mortgagor will give written notice
thereof to the Mortgagee promptly and, at Mortgagor’s own cost and expense,
Mortgagor will diligently endeavor to cure any defect that may be developed or
claimed, and will take all necessary and proper steps for the defense of such
legal proceedings, including, but not limited to, the employment of counsel
agreeable to the Mortgagee, the prosecution or defense of litigation and the
release or discharge of all adverse claims. If Mortgagor fails or refuses to
take such action, the Trustee and the Mortgagee, or any of them (whether or not
named as parties to legal proceedings with respect thereto), are hereby
authorized and empowered to take such additional steps as in their judgment and
discretion may be necessary or proper for the defense of any such legal
proceedings, including, but not limited to, the employment of independent
counsel, the prosecution or defense of litigation, and the compromise or
discharge of any adverse claims made with respect to the Mortgaged Properties,
and all expense so incurred of every kind and character shall be a demand
obligation owing by Mortgagor and shall bear interest at the Interest Rate (as
defined in the Credit Agreement) from the date of expenditure until paid and
shall be secured by the lien evidenced by this Mortgage and the party incurring
such expenses shall be subrogated to all rights of the person receiving such
payment.
 
(i) That Mortgagor will not, without the prior written consent of the Mortgagee,
suffer or permit any lien other than Permitted Encumbrances (as defined in
Exhibit A hereto) to be hereafter claimed or created on any of the Mortgaged
Properties, and should a lien other than Permitted Encumbrances become attached
hereafter in any manner to any part of the Mortgaged Properties without the
prior written consent of the Mortgagee, Mortgagor will cause such lien to be
promptly discharged.
 
 
6

--------------------------------------------------------------------------------

 
 
(j) That Mortgagor will pay all taxes and assessments of every kind and
character charged, levied or assessed against the Mortgaged Properties, or any
part thereof, and all franchise taxes, production, severance or other similar
taxes or charges, before any such taxes and assessments shall become delinquent;
but Mortgagor shall have the right to contest any such tax in good faith, and
while any such contest is pending shall not be in default hereunder; and, in the
event Mortgagor should fail or refuse to pay or discharge the same, the holder
of said indebtedness hereunder shall have the right, but shall not be obligated,
to pay off said charges against said property and shall be subrogated to the
rights, liens and equities thereof, and the amount so paid, together with
interest at the same rate as is provided in the Note for interest on past due
principal from the date of payment, shall be added to said indebtedness and
shall be part of the Secured Indebtedness.
 
(k) That none of the buildings, improvements and personal property constituting
portions of the Mortgaged Properties will be removed or destroyed if to do so
would have an adverse effect on the condition or operation of the Mortgaged
Properties or on the business or financial condition of Mortgagor.
 
(l) That Mortgagor will keep accurate books and records in accordance with
generally accepted accounting principles in which full, true and correct entries
shall be promptly made as to all operations on the Mortgaged Properties, and all
such books and records shall at all times during reasonable business hours be
subject to inspection by the Mortgagee and its duly accredited representatives,
and if, and as often as, requested by the Mortgagee, Mortgagor shall make
reports of such income in such form as the Mortgagee prescribes setting out full
data as to production and revenues from the Mortgaged Properties.
 
(m) That Mortgagor will, on request of the Mortgagee, promptly correct any
defect, error or omission which may be discovered in the contents of this
Mortgage, the Note, or other documents executed in connection herewith or in the
execution or acknowledgment of any thereof, and will execute and deliver any and
all additional instruments as may be requested by the Mortgagee to correct such
defect, error or omission or to identify any additional properties which are or
become subject to this Mortgage and will execute, acknowledge and deliver such
further assurances and instruments as shall be, in the opinion of the Mortgagee,
necessary or proper to convey and assign to the Trustee all of the Mortgaged
Properties herein conveyed or assigned, or intended so to be.
 
(n) That Mortgagor will indemnify and hold harmless the Trustee and the
Mortgagee from and against all claims, demands, liabilities and causes of action
on account of any act performed or omitted to be performed hereunder or on
account of any transaction arising out of or in any way connected with the
Mortgaged Properties or with this Mortgage or any of the Secured Indebtedness,
save and except for their gross negligence, willful misconduct or breach by
Mortgagee and/or Trustee of the Security Documents or any document or
instruments executed in connection with the Security Documents.
 
 
7

--------------------------------------------------------------------------------

 
 
(o) That Mortgagor will proceed with reasonable diligence to correct any
material defect in title to the Mortgaged Properties which, in the reasonable
opinion of Mortgagee constitutes a material defect should any such defect be
found to exist after the execution and delivery of this instrument; and in this
connection, should it be found after the execution and delivery of this
instrument that there exists upon the Mortgaged Properties any lien or
encumbrance, equal or superior in rank to the lien created by this instrument,
or should any such hereafter arise, Mortgagor will promptly discharge and remove
any such lien or encumbrance from said property or otherwise cause such lien to
rank junior to the lien created by this instrument or in a manner satisfactory
to Mortgagee in its sole discretion.
 
(p) That Mortgagor will keep such part of the Mortgaged Properties as is of an
insurable nature and of a character usually insured by persons operating similar
properties insured with companies of recognized responsibility satisfactory to
the Mortgagee against loss or damage by fire and against other hazards
customarily insured against and in such amounts as provided in the Credit
Agreement.
 
(q) That Mortgagor will promptly pay its share of all costs and expenses
incurred under any joint operating agreement affecting the Mortgaged Properties
or any portion thereof and will furnish the Mortgagee as and when requested full
information as to the status of any joint account maintained with others under
any such operating agreement.
 
(r) That Mortgagor will permit the Mortgagee and its accredited agents,
representatives and employees at all times upon reasonable notice to go upon,
examine, inspect and remain on the Mortgaged Properties, and to go upon the
derrick floor of any well at any time drilled or being drilled thereon, provided
that such examination or inspection shall be at the risk and expense of the
Mortgagee and its agents, representatives and employees and shall not
unreasonably interfere with the business of Mortgagor or any operator or the
operations on the Mortgaged Properties, and will furnish to the Mortgagee on
request all pertinent information in regard to the development and operation of
the Mortgaged Properties or any part thereof.
 
(s) That the Mortgagee at all times shall have the right to release any part of
the property now or hereafter subject to the lien hereof or any part of the
proceeds of production or other income herein or hereafter assigned or pledged
or any other security it now has or may hereafter have securing said
indebtedness, without releasing any other part of said property, proceeds or
income, and without affecting the lien hereof as to the part or parts thereof
not so released, or the right to receive future proceeds and income.
 
(t) That, promptly upon receipt of any written request from the Mortgagee,
Mortgagor will furnish and deliver, pursuant to such request, all title
materials in the possession of Mortgagor or to which Mortgagor has access,
including all title opinions and abstracts of title prepared by competent
abstractors and covering title to the real property hereby mortgaged. Should
Mortgagor fail to furnish such title opinions and abstracts within 10 days of
such request, the Mortgagee may proceed to obtain such title materials, and any
and all costs so incurred shall be added to and included in the indebtedness
secured hereby and shall be payable by Mortgagor upon demand, the obligation for
such payment being secured by all liens and remedies granted in this Mortgage.
Any abstracts furnished by Mortgagor or so acquired by the Mortgagee shall be
and constitute a part of the Mortgaged Properties, as above defined.
 
 
8

--------------------------------------------------------------------------------

 
 
(u) That Mortgagor will, if requested by the Mortgagee, furnish the Mortgagee
any information or data possessed by Mortgagor with respect to the Mortgaged
Properties, and in the case of oil and gas leases full information, including
independent engineering reports and seismic data and interpretation, shall be
furnished with regard to the wells drilled or reworked or drilling or reworking
operations being conducted thereon, including, without limitation, electrical
logs, core analyses and well pressure reports; provided, that Mortgagor shall
not be obligated to disclose information subject to a valid and binding
confidentiality agreement with a third party without first obtaining the consent
of such third party, and Mortgagor, to the extent requested by the Mortgagee,
will use its reasonable efforts to obtain such consent.
 
(v) That Mortgagor shall make available to the Mortgagee, or its engineers,
attorneys or representatives, at any time requested, its complete files and
contracts on the properties included in this instrument and the wells, pipelines
and other property located thereon, or regarding the operations of (or the
production from) the Mortgaged Properties, and in the event the Mortgagee or the
Trustee should take possession of the Mortgaged Properties under this Mortgage,
the Mortgagee shall be entitled to possession of all such files and contracts
including seismic data and interpretation. Should this Mortgage be foreclosed
(howsoever such foreclosure may be effected), the purchaser at the foreclosure
sale shall be entitled to all such files.
 
(w) That Mortgagor will not enter into any new operating agreement or any
material amendment of any existing operating agreement affecting the Mortgaged
Properties without the prior written consent of the Mortgagee which consent
shall not be unreasonably withheld, delayed or conditioned, which consent may be
withheld, including, without limitation, if any such new Operating Agreement or
amendment would reduce Mortgagor’s net revenue interest.
 
(x) That Mortgagor will, promptly upon demand by the Mortgagee, pay all
reasonable costs and expenses heretofore or hereafter actually incurred and paid
to unaffiliated third parties by the Mortgagee for legal, engineering or
geological services rendered to it in connection with the making of the initial
or any future loan to Mortgagor secured in whole or in part by the lien hereof
and/or in the enforcement of any of its rights hereunder as provided for in the
Credit Agreement.
 
(y) That Mortgagor will continuously maintain in good condition and operate, or
cause to be maintained and operated, in a good and workmanlike manner any
pipelines and pipeline systems included in the Mortgaged Properties in
accordance with the valid rules and regulations of duly constituted authorities.
 
 
9

--------------------------------------------------------------------------------

 
 
2.3 Mortgagor agrees to take all such reasonable action and to exercise all
rights and remedies as are reasonably available to Mortgagor to cause the owner
or owners of the working interest in the Mortgaged Properties to comply with the
covenants and agreements contained herein. With respect to those Leases which
are being operated by operators other than Mortgagor, Mortgagor shall not be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained herein which are performable only by such operators and are
beyond the control of Mortgagor; however, Mortgagor agrees to promptly take all
reasonable actions available to Mortgagor under any operating agreement or
otherwise to bring about the performance of any such undertakings required to be
performed by such operators.
 
2.4 Mortgagor agrees that, if Mortgagor fails to perform any act or to take any
action which hereunder Mortgagor is required to perform or take or to pay any
money which hereunder Mortgagor is required to pay, the Mortgagee, in
Mortgagor’s name or its own name, may (but shall not be obligated to) perform or
cause to be performed such act or take such action or pay such money, and any
expenses so incurred by the Mortgagee and any money so paid by the Mortgagee
shall be a part of the Obligations under the Credit Agreement owing by Mortgagor
and shall bear interest from the date of making such payment until paid at the
Interest Rate (as defined in the Credit Agreement) and shall be a part of the
Secured Indebtedness and shall be secured by the lien evidenced by this Mortgage
and by any other instrument securing the Secured Indebtedness, and the
Mortgagee, upon making such payment, shall be subrogated to all of the rights of
the person, corporation or body politic receiving such payment.
 
ARTICLE III.
 
Assignment of Production, Accounts,
Contract Rights and Proceeds
 
3.1 To facilitate the discharge of all such indebtedness and as cumulative of
any and all rights and remedies herein provided for, Mortgagor hereby BARGAINS,
SELLS, TRANSFERS, ASSIGNS, SETS OVER and DELIVERS to the Mortgagee all of the
following which shall be applied by Mortgagee as provided herein and in the
Credit Agreement:
 
(a) All oil, gas, casinghead gas, distillate and other minerals, and the
proceeds therefrom, produced and to be produced from the interests of Mortgagor
in the oil, gas and mineral leases, properties, processing plants and interests
now or hereafter constituting a part of the Mortgaged Properties from and after
the Effective Date (as hereinafter defined), and Mortgagor hereby authorizes and
empowers said Mortgagee to demand, collect and receive said oil, gas, casinghead
gas, distillate and other minerals, and the proceeds therefrom, produced and to
be produced from the interests of Mortgagor in said Mortgaged Properties, and to
execute any release, receipt, division order, transfer order and relinquishment
or other instrument that may be required or necessary to collect and receive
such production or the proceeds therefrom and Mortgagor hereby authorizes and
directs all pipeline companies, gathering companies and others purchasing oil,
gas or other mineral production from said properties or having in their
possession any production from said properties or the proceeds therefrom, to pay
and deliver to the Mortgagee all such production or proceeds therefrom accruing.
Mortgagor agrees that all division orders, transfer orders, receipts and other
instruments which the Mortgagee may from time to time execute and deliver for
the purpose of collecting or receipting for such production or the proceeds
therefrom may be relied upon in all respects, and that the same shall be binding
upon Mortgagor. Mortgagor agrees to execute and deliver all necessary and
appropriate instruments, including transfer and division orders, which may be
required by the Mortgagee in connection with the receipt by the Mortgagee of
such production or the proceeds therefrom and to indemnify and keep and hold the
Mortgagee free and harmless from all parties whomsoever having or claiming an
adverse interest in said leases, properties and interests and the production and
proceeds therefrom, and in this respect agrees to pay all expenses, costs,
charges and reasonable attorneys’ fees that may be incurred by the Mortgagee as
to any of said matters.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) All amounts or proceeds hereafter payable to or to become payable to
Mortgagor or to which Mortgagor is entitled under all gas sales contracts, all
oil, distillate or condensate sales contracts, all gas transportation contracts,
and all gas processing contracts relating to or now or hereafter to become a
part of the Mortgaged Properties.
 
(c) All amounts, sums, revenues and income which become payable to Mortgagor
from any of the Mortgaged Properties (including after-acquired properties) or
under any contract, present or future, relating to any gas pipeline system and
processing plant or unit now or hereafter constituting a part of the Mortgaged
Properties.
 
Mortgagor hereby authorizes and directs that all such pipeline companies,
purchasers, transporters and other parties owing monies to Mortgagor under
contracts herein assigned, pay such amounts directly to the Mortgagee and such
authorization shall continue until this Mortgage is released. The Mortgagee is
authorized to collect, receive and receipt for all such amounts and no party
making payment shall have any responsibility to see to the application of any
funds paid to the Mortgagee, but shall be fully protected in making such payment
to the Mortgagee under the assignments herein contained. Should the Mortgagee
bring suit against any third party for collection of any amounts or sums
included within this assignment (and the Mortgagee shall have the right to bring
any such suit) it may sue either in its own name or in the name of Mortgagor.
 
The offices where the records of Mortgagor with respect to the accounts and
contracts rights concerning the Mortgaged Properties are kept is located at the
address shown opposite the signature of Mortgagor to this Mortgage and/or 303
West Main Street, Artesia, New Mexico, 88210-2133 and Mortgagor agrees that the
place at which such records are kept will not be changed without the prior
written notice to of the Mortgagee.
 
3.2 Independent of the foregoing provisions and authorities herein granted,
Mortgagor agrees to execute and deliver any and all transfer orders, payment
orders, division orders and other instruments that may be reasonably requested
by the Mortgagee or that may be required by any purchaser of the production from
any of the Mortgaged Properties for the purpose of effectuating payment to the
Mortgagee of the proceeds of Hydrocarbon sales to the Mortgagee. If under any
existing sales agreements, other than division orders or transfer orders, any
proceeds of Hydrocarbon sales are required to be paid by the purchaser to
Mortgagor so that under such existing agreement payment of such proceeds of
Hydrocarbon sales cannot be made to the Mortgagee, Mortgagor’s interest in all
proceeds of Hydrocarbon sales under such sales agreements and in all other
proceeds of Hydrocarbon sales which for any reason may be paid to Mortgagor
shall, when received by Mortgagor, constitute trust funds in Mortgagor’s hands
and shall be immediately paid over to the Mortgagee.
 
 
11

--------------------------------------------------------------------------------

 
 
3.3 Mortgagor authorizes and empowers the Mortgagee to receive, hold and collect
all sums of money paid to the Mortgagee in accordance with this assignment and
to apply the same as is hereinafter provided, all without any liability or
responsibility on the part of the Mortgagee, save as to good faith in so
receiving and applying said sums. All payments provided for in this assignment
shall be paid promptly to the Mortgagee, and applied pursuant to the terms of
the Credit Agreement. It is understood and agreed that should said payments
provided for by this assignment be less than the sum or sums then due on said
indebtedness, such sum or sums then due shall nevertheless be payable by
Mortgagor in accordance with the provisions of the note or notes or other
instrument or instruments evidencing said indebtedness and neither this
assignment nor any provision herein contained shall in any manner be construed
to affect the terms and provisions of said note or notes or other instrument or
instruments. Likewise, neither this assignment nor any provision herein
contained shall in any manner be construed to affect the lien, rights and
remedies herein granted securing said indebtedness, nor Mortgagor’s liability
therefor. The rights under this assignment are cumulative of the other rights,
remedies and powers granted under this Mortgage and are cumulative of any other
security which the Mortgagee now holds or may hereafter hold to secure the
payment of said indebtedness.
 
3.4 If a default has occurred and is continuing, should any person now or
hereafter purchasing or taking oil, gas, other hydrocarbons or other minerals
attributed to the Mortgaged Properties fail to make payment promptly to the
Mortgagee of the hereby assigned proceeds of Hydrocarbon sales, the Mortgagee
shall have the right to make, or to require Mortgagor to make, a change of
connection and the right to designate or approve the purchaser with whose
facilities a new connection shall be made, without liability or responsibility
in connection therewith, so long as ordinary care is used in making such
designation, and Mortgagor agrees to pay to the Mortgagee the amount of any
proceeds of Hydrocarbon sales not promptly paid to the Mortgagee by any person
having responsibility for payment thereof; provided, however, Mortgagee shall
only require the change of purchaser if such change would not cause a breach of
Mortgagor’s obligation to an existing purchaser under an existing contract as of
the date hereof.
 
3.5 Mortgagee is hereby absolved from all liability for failure to enforce
collection of the proceeds of hydrocarbon sales and from all other
responsibility in connection therewith, except the responsibility to account to
Mortgagor for funds actually received. Mortgagor agrees to indemnify and hold
harmless the Mortgagee and the Trustee against any and all liabilities, actions,
claims, judgments, costs, charges and attorneys’ fees by reason of the assertion
that Trustee, or Mortgagee received with respect to the Mortgaged Properties or
for Mortgagor’s account either before or after payment in full of the Secured
Indebtedness funds from the production of oil, gas, other hydrocarbons or other
minerals claimed by third persons, and if Mortgagor fails to do so, the
Mortgagee and the Trustee shall each have the right to defend against any such
claims or actions, employing attorneys of their own selection, and if not
furnished with indemnity satisfactory to them, they shall have the right to
compromise and adjust any such claims, actions and judgments, and in addition to
the rights to be indemnified as herein provided, all amounts paid by the
Mortgagee or the Trustee in compromise, satisfaction or discharge of any such
claim, action or judgment, and all court costs, attorneys’ fees and other
expenses of every character incurred by the Trustee, or the Mortgagee pursuant
to the provisions of this section shall be part of the Obligations under the
Credit Agreement owing by Mortgagor, shall bear interest from date of
expenditure until paid at the Interest Rate (as defined in the Credit
Agreement), and shall be a part of the Secured Indebtedness. Notwithstanding the
foregoing, nothing contained herein shall be deemed to require Mortgagor to
indemnify Mortgagee for its willful misconduct or gross negligence or breach by
Mortgagee of the provisions of the Security Documents or any documents or
instruments executed in connection with the Security Documents.
 
 
12

--------------------------------------------------------------------------------

 
 
3.6 Nothing herein contained shall detract from or limit the absolute obligation
of Mortgagor to make prompt payment of the Note, of all amounts owing thereon,
and of all amounts owing hereunder at the time and in the manner provided in the
Note, the Credit Agreement or provided herein, regardless of whether the
proceeds herein assigned are sufficient to pay the same, and the rights under
this assignment shall be cumulative of all other security of any and every
character now or hereafter existing to secure the payment of the Note and all
other Secured Indebtedness.
 
ARTICLE IV.
 
Waiver and Partial Release
 
4.1 The Mortgagee may at any time and from time to time in writing:
 
(a) Waive compliance by Mortgagor with any covenant herein made by Mortgagor to
the extent and in the manner specified in such writing; or
 
(b) Consent to Mortgagor’s doing any act which hereunder Mortgagor is prohibited
from doing, or to Mortgagor’s failing to do any act which hereunder Mortgagor is
required to do, to the extent and in the manner specified in writing; or
 
(c) Release any part of the Mortgaged Properties, or any interest therein, or
any proceeds of Hydrocarbon sales from the lien of this Mortgage, without the
joinder of the Trustee.
 
No such act by Mortgagee shall in any way impair the rights of the Mortgagee
hereunder except to the extent specifically agreed to by the Mortgagee in such
writing.
 
4.2 The lien and other security rights of the Mortgagee hereunder shall not be
impaired by any indulgence, including but not limited to:
 
(a) Any forbearance, renewal, extension or modification (whether one or more)
which the Mortgagee may grant with respect to any Secured Indebtedness; or
 
(b) Any surrender, compromise, release, renewal, extension, exchange or
substitution which the Mortgagee may grant in respect of any item of the
Mortgaged Properties or any part thereof or any interest therein, or any of the
proceeds of Hydrocarbon sales; or
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Any release or indulgence granted to any endorser, guarantor or surety of
any Secured Indebtedness.
 
ARTICLE V.
 
Possession Until Default; Defeasance
 
5.1 Unless a default specified in Section 6.1 hereof shall occur and be
continuing, Mortgagor shall retain full right to the Mortgaged Properties
(except the proceeds of Hydrocarbon sales assigned under Section 3.1 hereof),
subject, however, to all of the terms and provisions of this Mortgage.
 
5.2 If all of the Secured Indebtedness be paid as the same become due and
payable and if the covenants, warranties, undertakings and agreements made in
this Mortgage are kept and performed, then and in that event only all rights
under this Mortgage shall terminate and the properties hereby conveyed shall
become wholly clear of the liens, conveyances and assignments evidenced hereby,
and such liens shall be released by the Mortgagee in due form at Mortgagor’s
cost.
 
ARTICLE VI.
 
Remedies in Event of Default
 
6.1 The term “default” as used in this Mortgage shall mean the occurrence of any
of the following events:
 
(a) The occurrence of an Event of Default under the Credit Agreement; or
 
(b) The failure of Mortgagor to pay over to the Mortgagee any proceeds of the
sale of the oil, gas, other hydrocarbons and other minerals produced, saved, or
sold from or allocated to the Mortgaged Properties which are paid to Mortgagor
rather than the Mortgagee as provided in Section 3.2 hereof within ten (10) days
after receipt by Mortgagor.
 
6.2 To the extent the properties comprising the Mortgaged Properties are located
in NEW MEXICO, the provisions of this Section 6.2 shall specify the effects of a
default, the remedies available to Mortgagee following a default under this
Mortgage, and any limitations on the exercise of such remedies:
 
(a) Upon the occurrence and during the continuance of a default, Mortgagee may
do, or may direct Trustee to do, at its option and to the extent permitted by
applicable law, any one or more of the following:
 
(i) If Mortgagor has failed to keep or perform any covenant whatsoever contained
in this instrument or the other Security Documents, Mortgagee may, but shall not
be obligated to any person to do so, perform or attempt to perform such
covenant. Any payment made or expense incurred in the performance or attempted
performance of any such covenant shall be a part of the Obligations, and
Mortgagor promises, upon demand, to pay to Mortgagee, at the place where the
Note is payable, or at such other place as Mortgagee may direct by written
notice, all sums so advanced or paid by Mortgagee, with interest at the Interest
Rate from the date when paid or incurred by Mortgagee; provided that, should
applicable law provide for a maximum permissible rate of interest on such
amounts, such rate shall not be greater than such maximum permissible rate. No
such payment by Mortgagee shall constitute a waiver of any default. In addition
to the liens hereof, Mortgagee shall be subrogated to all rights and liens
securing the payment of any debt, claim, tax or assessment for the payment of
which Mortgagee may make an advance, or which Mortgagee may pay.
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) The Mortgagee may take possession of the Mortgaged Properties or any part
thereof (the Mortgagor agreeing to give immediate peaceable possession) and
collect and maintain, operate or control the same to the full extent of the
Mortgagor’s rights to collect or maintain, operate or control the same, and may
apply all or any part of the income and proceeds to the payment of any
development, operation or maintenance expense incident thereto in any order of
application as the Mortgagee may elect; provided that in the event of any
dispute or question whatsoever concerning such income and proceeds or the
application thereof, the Mortgagee may hold the same in a special account until
such dispute or question is finally settled to the Mortgagee’s satisfaction.
Should the Mortgagee elect to collect such income and proceeds, this indenture
shall constitute full and complete authority to any purchaser of oil, gas,
casinghead gas or other hydrocarbons from the Mortgaged Properties or allocated
thereto, or any part thereof, to deliver directly to the Mortgagee all proceeds
from the sale of such products, and notice hereof without the requirement of
anything more shall constitute an unqualified order on such purchaser to make
such delivery. Every such purchaser is hereby authorized and directed to accept
as sufficient the Mortgagee’s written statement to the effect that a default has
occurred hereunder and that it is entitled to such proceeds; and every such
purchaser is hereby relieved from all responsibility with respect to the
delivery of said proceeds or the Mortgagee’s application thereof.
 
(iii) Mortgagee may, without notice, demand, presentment, notice of intent to
accelerate or protest, or notice of protest, all of which are hereby expressly
waived by Mortgagor and all other parties obligated in any manner whatsoever on
the Obligations, declare the entire unpaid balance of the Obligations
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Obligations shall be immediately due and payable, and the liens
hereof shall then be subject to foreclosure in accordance with applicable law.
 
(iv) Mortgagee may request Trustee to proceed with foreclosure, and in such
event Trustee is hereby authorized and empowered, and it shall be his special
duty, upon such request of Mortgagee, and to the extent permitted by applicable
law to sell all or any part of the Mortgaged Properties at one or more sales, as
an entirety or in parcels as Mortgagee may determine whether or not such
portions or parcels are contiguous, with or without having first taken
possession of same, at such place or places and otherwise in such manner and
upon such notice as may be required by applicable law, and to make conveyance to
the purchaser or purchasers thereof. The parties hereto are cognizant of and
acknowledge the rights and duties, granted and imposed, under the New Mexico
Deed of Trust Act. N. M. Stat. Ann. § 48-10-1 et seq. It is the intent of the
parties that the provisions herein relating to the power of sale granted herein
are to be subject to the provisions of the New Mexico Deed of Trust Act.
Additionally, it is the intent of the parties that the power of sale granted
herein may be exercised by Mortgagee pursuant to the terms and provisions of the
New Mexico Deed of Trust Act.
 
 
15

--------------------------------------------------------------------------------

 
 
Any such sale shall be made at public auction to the highest bidder or bidders
for cash (except that the Mortgagee may make a credit bid), at the courthouse of
the county wherein the Mortgaged Properties are situated; provided that, if the
Mortgaged Properties are situated in more than one county, such sale of the
Mortgaged Properties, or part thereof, may be made in any county wherein any
part of the Mortgaged Properties are situated. If the Mortgaged Properties to be
sold is situated in New Mexico, any such sale shall be made at public auction,
at the time provided by law for the foreclosure sale of real estate under real
estate mortgages, after having given notice, legally describing the Mortgaged
Properties to be sold, of the time and place of such sale by (i) publication of
such notice as provided by law for foreclosure of mortgages on real estate, to
wit, in the English language in some newspaper of general circulation published
in the county where the Mortgaged Properties are to be sold once each week for
four (4) consecutive weeks, the last insertion being at least three (3) days
before the date of such sale, or, in case there be no newspaper published in the
county where such publication is required, then publication shall be made by
posting notice in at least six conspicuous places within the county for and
during the period of time specified in the case of newspaper publications, (ii)
posting, or causing to be posted, written or printed notice at least twenty (20)
days before the date of sale in some conspicuous place on the Mortgaged
Properties to be sold, if such can be accomplished without a breach of peace,
and at one of the places provided for posting public notices at the courthouse
of the county in which the Mortgaged Properties are to be sold, (iii) recording
of the notice in the office of the clerk of each county in which the Mortgaged
Properties are situated, and (iv) giving notice as provided in N. M. Stat. Ann.
§ 48-10-12 (1978).
 
Holder may, at its option, accomplish all or any of the aforesaid in such manner
as permitted or required by the New Mexico Deed of Trust Act (N. M. Stat. Ann.
§ 48-10-1 et seq.) relating to the sale of real estate or by Chapter 55 of the
New Mexico Statutes Annotated 1978 relating to the sale of collateral after
default by a debtor (as said sections and chapter now exist or may be
hereinafter amended or succeeded), or by any other present or subsequent
articles or enactments relating to same. Nothing contained in this
subsection 6.2 shall be construed to limit in any way the Trustee’s rights to
sell the Mortgaged Properties by private sale if, and to the extent that, such
private sale is permitted under the laws of the State of New Mexico or by public
or private sale after entry of a judgment by any court of competent jurisdiction
ordering same. If the applicable law in force as of the Effective Date, as
hereinafter defined, should hereafter be amended to require a different notice
of sale applicable to sales of property of the nature of the Mortgaged
Properties under powers of sale conferred by this instrument, Trustee may in his
sole discretion, to the extent permitted by applicable law, give either the
notice of sale required by applicable law in effect on the Effective Date or the
notice of sale prescribed by the amended Law; and nothing herein shall be deemed
to require Mortgagee or Trustee to do, and Mortgagee and Trustee shall not be
required to do, any act other than as required by applicable law in effect at
the time of any such sale.
 
 
16

--------------------------------------------------------------------------------

 
 
At any sale pursuant to this subsection 6.2(a)(iv), (i) each and every recital
contained in any instrument of conveyance made by Trustee shall conclusively
establish the truth and accuracy of the matters recited therein including,
without limitation, nonpayment of the Obligations, advertisement and conduct of
such sale in the manner provided herein and otherwise by law and appointment of
any successor Trustee hereunder; (ii) any and all prerequisites to the validity
thereof shall be conclusively presumed to have been performed; (iii) the receipt
of Trustee or of such other party or officer making the sale shall be sufficient
to discharge to the purchaser or purchasers for his or their purchase money, and
no such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication, or
non-application thereof; (iv) to the fullest extent permitted by applicable law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, and demand whatsoever, either at law or in equity, in
and to the property sold, and such sale shall be a perpetual bar both at law and
in equity against Mortgagor and against all other persons claiming or to claim
the property sold or any part thereof by, through or under Mortgagor; and (v) to
the extent and under such circumstances as are permitted by applicable law,
Mortgagee may be a purchaser at any such sale and may credit the bid against the
Obligations. After such sale, Trustee shall make to the purchaser or purchasers
thereunder good and sufficient deeds, assignments, or bills of sale in the name
of Mortgagor, conveying or transferring the Mortgaged Properties, or any part
thereof, so sold to the purchaser or purchasers containing such warranties of
title as are customarily given, which warranties shall be binding upon
Mortgagor. Sale of a part of the Mortgaged Properties shall not exhaust the
power of sale, but sales may be made from time to time until the Obligations is
paid and performed in full. It shall not be necessary to have present or to
exhibit at any such sale any of the Personal Property.
 
In addition to the rights and other powers of sale granted under the preceding
provisions of this subsection 6.2(a)(iv), if default is made in the payment of
any installment of the Obligations, Mortgagee may, at its option, at once or at
any time thereafter while any matured installment remains unpaid, without
declaring the entire Obligations to be due and payable, orally or in writing
direct Trustee to enforce the trust created by this instrument and sell the
Mortgaged Properties subject to such matured Obligations and the liens securing
its payment, in the same manner, on the same terms, at the same place and time
and after having given notice in the same manner, all as provided in the
preceding provisions of this subsection 6.2(a)(iv). After such sale, Trustee
shall make due conveyance to the purchaser or purchasers. Sales made without
maturing the Obligations may be made hereunder whenever there is a default in
the payment of any installment of the Obligations without exhausting the power
of sale granted hereby and without affecting in any way the power of sale
granted under this subsection 6.2(a)(iv), the unmatured balance of the
Obligations (except as to any proceeds of any sale which Mortgagee may apply as
prepayment of the Obligations), or the liens securing payment of the
Obligations. The sale or sales by Trustee of less than the whole of the
Mortgaged Properties shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Mortgaged Properties shall be sold.
 
 
17

--------------------------------------------------------------------------------

 
 
It is intended by each of the foregoing provisions of this subsection 6.2(a)(iv)
that Trustee may, after any request or direction by Mortgagee, sell any items
constituting a part of the Mortgaged Properties, either all as a unit and as a
part of a single sale, or may sell any part of the Mortgaged Properties
separately from the remainder of the Mortgaged Properties. If the proceeds of
such sale or sales of less than the whole of such Mortgaged Properties shall be
less than the aggregate of the Obligations and the expense of enforcing the
trust created by this instrument, the liens of this instrument shall remain in
full force and effect as to the unsold portion of the Mortgaged Properties just
as though no sale or sales of less than the whole of the Mortgaged Properties
had occurred, but Mortgagee shall have the right, at its sole election, to
request Trustee to sell less than the whole of the Mortgaged Properties.


In the event any questions should be raised as to the regularity or validity of
any sale hereunder, Trustee shall have the right and is hereby authorized to
make resale of said property so as to remove any questions or doubt as to the
regularity or validity of the previous sale, and as many resales may be made as
may be appropriate. It is agreed that, in any deed or deeds given by Trustee,
any and all statements of fact or other recitals therein made as to the identity
of Mortgagee, or as to the occurrence or existence of any default, or as to the
request to sell, notice of sale, time, place, terms, and manner of sale, and
receipt, distribution, and application of the money realized therefrom, or as to
the due and proper appointment of a substitute trustee, and, without being
limited by the foregoing, as to any other act or thing having been duly done by
Mortgagee or by Trustee, shall be taken by all courts of competent jurisdiction
as prima facie evidence that the said statements or recitals are true and
correct and are without further question to be so accepted, and Mortgagor does
hereby ratify and confirm any and all acts that Trustee may lawfully do in the
premises by virtue hereof.
 
In the event of the resignation or death of Trustee, or his failure, refusal or
inability, for any reason, to make any such sale or to perform any of the trusts
herein declared, or, at the option of Mortgagee, without cause, Mortgagee may
appoint, in writing, a substitute trustee, who shall thereupon succeed to all
the estates, titles, rights, powers, and trusts herein granted to and vested in
Trustee. Such substitution shall be made by recording notice of the
substitution, acknowledged by Mortgagee, in the office of the county clerk of
each county in which all or any part to the Mortgaged Properties are situated at
the time of the substitution. Additionally, Mortgagee shall give written notice
to Mortgagor, Trustee, and the substitute trustee. If Mortgagee is a banking
association or a corporation, such appointment may be made on behalf of such
Mortgagee by any person who is then the president, or any vice-president, or the
cashier or secretary, or any other authorized officer or agent of Mortgagee. In
the event of the resignation or death of any such substitute trustee, or his
failure, refusal, or inability to make such sale or perform such trusts, or, at
the option of Mortgagee, without cause, Mortgagee may appoint successive
substitute trustees from time to time in the same manner. Wherever herein the
word “Trustee” is used, the same shall mean the person who is the duly appointed
trustee or substitute trustee hereunder at the time in question.
 
 
18

--------------------------------------------------------------------------------

 
 
(v) Mortgagee may, or Trustee may upon written request of Mortgagee, in lieu of
or in addition to exercising the power of sale provided for in subsection
6.2(a)(iv) hereof, proceed by suit or suits, at law or in equity, to enforce the
payment and performance of the Obligations in accordance with the terms hereof,
of the Note and of the Security Documents evidencing it, to foreclose the Liens
and this instrument as against all or any part of the Mortgaged Properties, and
to have all or any part of the Mortgaged Properties sold under the judgment or
decree of a court of competent jurisdiction.
 
(vi) To the extent permitted by applicable law, Mortgagee, as a matter of right
and without regard to the sufficiency of the Mortgaged Properties, and without
any showing of insolvency, fraud, or mismanagement on the part of Mortgagor, and
without the necessity of filing any judicial or other proceeding other than the
proceeding for appointment of a receiver, shall be entitled to the appointment
of a receiver or receivers of the Mortgaged Properties, or any part thereof, and
of the income, royalties, revenues, bonuses, production payments, delay rentals,
benefits, rents, issues, and profits thereof. Mortgagor hereby consents to the
appointment of such receiver or receivers, agrees not to oppose any application
therefor by Trustee or Mortgagee and agrees that such appointment shall in no
manner affect the rights of Mortgagee under Article III hereof.
 
(vii) Entry Upon Mortgaged Properties; Personal Property.
 
(A) Mortgagee may (without notification, if permitted by applicable law) enter
upon the Mortgaged Properties, take possession of the Mortgaged Properties, and
remove the Collateral, as hereinafter defined, or any part thereof, with or
without judicial process, and, in connection therewith, without any
responsibility or liability on the part of Mortgagee, take possession of any
Collateral located on or in the Mortgaged Properties which is not a part of the
Mortgaged Properties, and hold or store such property at Mortgagor’s expense. If
necessary to obtain the possession provided for in this subsection 6.2(a)(vii),
Mortgagee or Trustee may undertake any and all remedies to dispossess Mortgagor,
including specifically one or more actions for forcible entry and detainer and
restitution.
 
 
19

--------------------------------------------------------------------------------

 
 
(B) Mortgagee may require Mortgagor to assemble the Collateral and any other
items of the Mortgaged Properties, or any part thereof, and make it available to
Mortgagee at a place to be designated by Mortgagee which is reasonably
convenient to Mortgagor and Mortgagee.
 
(C) Mortgagee may retain the Collateral and any other items of the Mortgaged
Properties, or any part thereof, in satisfaction of the Obligations whenever the
circumstances are such that Mortgagee is entitled to do so under the New Mexico
UCC.
 
(D) Mortgagee may buy any items of the Mortgaged Properties, or any part
thereof, at any private disposition if the Mortgaged Properties, or the part
thereof, being disposed of, is a type customarily sold in a recognized market or
a type which is the subject of widely distributed standard price quotations.
 
(b) Mortgagee as Purchaser of Mortgaged Properties. If Mortgagee is the
purchaser of the Mortgaged Properties, or any part thereof, at any sale thereof,
whether such sale be under the power of sale hereinabove vested in Trustee, or
upon any other foreclosure of the liens hereof, or otherwise, Mortgagee shall,
upon any such purchase, acquire good and marketable title to the Mortgaged
Properties so purchased, free of the liens of these presents.
 
(c) Possession by Purchaser of Mortgaged Properties. In case the liens hereof
shall be foreclosed by Trustee’s sale, or by other judicial or non-judicial
action, the purchaser at any such sale shall receive, as an incident to such
purchaser’s ownership, immediate possession of the Mortgaged Properties, or any
part thereof sold to such purchaser, and, subsequent to foreclosure, Mortgagor
shall be divested of any and all interest and claim thereto, including any
interest or claim to all insurance policies, bonds, loan commitments, contracts,
and other intangible property covered by this instrument, Mortgagor shall be
considered a tenant at sufferance of the purchaser at the foreclosure sale, and
any person occupying the Mortgaged Properties, or portion thereof so sold, after
demand has been made for possession thereof, shall be guilty of forcible
detainer and shall be subject to eviction and removal, forcible or otherwise,
with or without process of law, and all damages by reason thereof are hereby
expressly waived. This remedy is cumulative of any and all remedies the
purchaser may have hereunder or otherwise.
 
(d) Partial Release; Other Security. Any part of the Mortgaged Properties may be
released by Mortgagee without affecting, subordinating, or releasing the lien,
security interest, and assignment hereof against the remainder of the Mortgaged
Properties. The lien, security interest, and other rights granted hereby shall
not affect or be affected by any other security taken for the Obligations or any
part thereof. The taking of additional security or the rearrangement, extension,
or renewal of the Obligations, or any part thereof, shall not release or impair
the lien, security interest, and other rights granted hereby or affect the
liability of any endorser, guarantor, or surety or improve the right of any
permitted junior lienholder; and this instrument, as well as any instrument
given to secure any rearrangement, renewal, or extension of the Obligations
secured hereby, or any part thereof, shall be and remain a first and prior lien,
except as otherwise provided herein, on all of the Mortgaged Properties not
expressly released until the Obligations is completely paid.
 
 
20

--------------------------------------------------------------------------------

 
 
(e) Application of Proceeds. The proceeds of any sale of, and the proceeds and
other income generated by the holding, leasing, operating, or other use of the
Mortgaged Properties shall be applied by Mortgagee (or the receiver, if one is
appointed) to the extent that funds are so available therefrom in the following
orders of priority: (i) first, to the payment of the reasonable costs and
expenses of taking possession of the Mortgaged Properties and of holding, using,
leasing, maintaining, repairing, improving, and selling the same, including,
without limitation, (A) Trustee’s fees and receiver’s fees, (B) costs of
advertisement, (C) attorneys’ and accountants’ fees, (D) court costs, and (E) at
Mortgagee’s option, payment of any and all impositions and prior liens, security
interests, or other rights, titles, or interests on the Mortgaged Properties
(without in any way implying Mortgagee’s prior consent to the creation thereof
or any obligation on the part of Mortgagee to discharge the same); (ii) second,
to the payment of all amounts, other than the principal amount and accrued but
unpaid interest, which may be due to Mortgagee under the Credit Agreement, the
Note or the Security Documents, together with interest thereon as provided in
any such document; (iii) third, to the payment of all accrued but unpaid
interest due on the Note; (iv) fourth, to the payment of the principal amount
outstanding on the Note in inverse order of maturity; (v) fifth, to the payment
of any Obligations or obligation secured by a subordinate agreement or security
interest on the Mortgaged Properties; and (vi) sixth, to Mortgagor. Mortgagor
and any other party liable on the Obligations and the Obligations shall be
liable for any deficiency remaining in the Obligations and Obligations
subsequent to the sale referenced in this subsection 6.2(e).
 
(f) Suit to Collect or Foreclose. In the event a foreclosure hereunder should be
commenced by Trustee in accordance with subsection 6.2(a)(iv), Mortgagee may at
any time before the sale direct Trustee to abandon the sale, and may then
institute suit for the collection of the Obligations, or for the foreclosure of
the liens hereof. If Mortgagee should institute a suit for the collection of the
Obligations, or for a foreclosure of the liens hereof, it may at any time before
the entry of a final judgment in said suit dismiss the same, and require Trustee
to sell the Mortgaged Properties, or any part thereof, in accordance with the
provisions of this instrument.
 
(g) Waiver of Appraisement; Redemption Period. To the full extent Mortgagor may
lawfully do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any appraisement,
valuation, stay, extension or redemption laws, now or hereafter in force, in
order to prevent or hinder the enforcement of this instrument or the absolute
sale of the Mortgaged Properties, or any part thereof, or the possession thereof
by any purchaser at any such sale, but Mortgagor, insofar as Mortgagor now or
hereafter may lawfully do so, hereby waives the benefit of all such laws;
provided that the appraisement of any of the Mortgaged Properties is hereby
expressly waived or not waived at the option of Trustee or Mortgagee, such
option to be exercised prior to or at the time judgment is rendered in any
foreclosure of this instrument.
 
 
21

--------------------------------------------------------------------------------

 
 
Furthermore, the Mortgagor expressly waives and relinquishes all laws now
existing and hereafter enacted providing for any creation or extension of a
period of redemption from any sale hereunder or any extension of time for the
enforcement of the collection of the Obligations. Mortgagor and Mortgagee agree
that there shall be no period of redemption for any sale of Mortgaged Properties
pursuant to the power of sale granted in subsection 6.2(a)(iv). To the extent
applicable law prescribes, and Mortgagor is unable pursuant to such Law to waive
and relinquish, a right of redemption, Mortgagor and Mortgagee agree that any
such prescribed period of redemption will be the shortest period allowed by such
law. Specifically, Mortgagor and Mortgagee, pursuant to Section 39-5-19 of the
New Mexico Statutes Annotated 1978, agree that the period of redemption after
any judicial foreclosure sale shall be one (1) month in lieu of nine (9) months.
 
(h) Other Rights of Mortgagee; Rights Cumulative. Mortgagee shall have and may
exercise any and all other rights which Mortgagee may have under the New Mexico
UCC, by virtue of the Security Documents, at law, in equity or otherwise. All
rights available to Mortgagee and Trustee hereunder are cumulative of and in
addition to all of the rights granted to Mortgagee at Law or in equity, or under
the Security Documents.
 
(i) Easements or Contracts Violative of Mortgage. The purchaser at any Trustee’s
or foreclosure sale hereunder may disaffirm any easement granted or rental,
lease, or other contract made in violation of any provision of this instrument
and may take immediate possession of the Mortgaged Properties free from, and
despite the terms of, such grant of easement or rental, lease, or other
contract.
 
ARTICLE VII.
 
Security Agreement
 
7.1 Without limiting any of the provisions of this instrument, Mortgagor
(referred to in this Article as “Debtor”, whether one or more), expressly GRANTS
unto the Mortgagee (referred to in this Article as “Secured Party”, whether one
or more), a security interest in all the Mortgaged Properties hereinabove
described (including both those now and those hereafter existing) to the full
extent that such properties may be subject to the Uniform Commercial Code of the
state or states where such properties are situated. The security interest
granted hereby also covers and includes all contract rights, equipment,
inventory, general intangibles and accounts with respect to said properties and
all products and proceeds of said properties (said properties, contract rights,
equipment, inventory, general intangibles, accounts, products and proceeds
thereof being hereinafter collectively referred to as the “Collateral” for the
purposes of this paragraph). Debtor covenants and with Secured Party that:
 
 
22

--------------------------------------------------------------------------------

 
 
(a) In addition to and cumulative of any other remedies granted in this
instrument to Secured Party or the Trustee, Secured Party may, in event of
default, proceed under said Uniform Commercial Code as to all or any part of the
Collateral and shall have and may exercise with respect to the Collateral all
the rights, remedies and powers of a secured party after default under said
Uniform Commercial Code, including, without limitation, the right and power to
sell, at public or private sale or sales, or otherwise dispose of, lease or
utilize the Collateral and any part or parts thereof in any manner authorized or
permitted under said Uniform Commercial Code after default by a debtor, and to
apply the proceeds thereof toward payment of any costs and expenses and
attorneys’ fees and legal expenses thereby incurred by Secured Party, and toward
payment of the Secured Indebtedness in such order or manner as Secured Party may
elect.
 
(b) Upon a default, Secured Party shall have the right (without limitation,
subject to said Uniform Commercial Code) to take possession of the Collateral
and to enter upon any premises where same may be situated for such purpose
without being deemed guilty of trespass and without liability for damages
thereby occasioned, and to take any action deemed necessary or appropriate or
desirable by Secured Party, at its option and in its discretion, to repair,
refurbish or otherwise prepare the Collateral for sale, lease or other use or
disposition as herein authorized.
 
(c) To the extent permitted by law, Debtor expressly waives any notice of sale
or other disposition of the Collateral and any other right or remedies of a
debtor or formalities prescribed by law relative to sale or disposition of the
Collateral or exercise of any other right or remedy of Secured Party existing
after default hereunder; and to the extent any such notice is required and
cannot be waived, Debtor agrees that if such notice is mailed, postage prepaid,
to Debtor at the address shown with debtor’s signature hereinbelow at least ten
days before the time of the sale or disposition, such notice shall be deemed
reasonable and shall fully satisfy any requirement for giving of said notice.
 
(d) Secured Party is expressly granted the right to receive the monies, income,
proceeds or benefits attributable or accruing to the Collateral and to hold the
same as security for the Secured Indebtedness or to apply it on the principal
and interest or other amounts owing on any of the Secured Indebtedness, whether
or not then due, in such order or manner as Secured Party may elect. All rights
to marshaling of assets of Debtor, including any such right with respect to the
Collateral, are hereby waived.
 
(e) All recitals in any instrument of assignment or any other instrument
executed by Secured Party incident to sale, transfer, assignment, lease or other
disposition or utilization of the Collateral or any part thereof hereunder shall
be prima facie evidence of the matter stated therein, no other proof shall be
required to establish full legal propriety of the sale or other action or of any
fact, condition or thing incident thereto, and all prerequisites of such sale or
other action and of any fact, condition or thing incident thereto shall be
presumed to have been performed or to have occurred.
 
(f) Upon acceleration of the Secured Indebtedness, Secured Party may require
Debtor to assemble the Collateral and make it available to Secured Party at a
place to be designated by Secured Party that is reasonably convenient to both
parties. All expenses of retaking, holding, preparing for sale, lease or other
use or disposition, selling, leasing or otherwise using or disposing of the
Collateral and the like which are incurred or paid by Secured Party as
authorized or permitted hereunder, including also all attorneys’ fees, legal
expenses and costs, shall be added to the indebtedness secured by this
instrument, and Debtor shall be liable therefor.
 
 
23

--------------------------------------------------------------------------------

 
 
(g) Should Secured Party elect to exercise its right under said Uniform
Commercial Code as to part of the personal property and fixtures described
herein, this election shall not preclude Secured Party from exercising the
rights and remedies granted by the preceding paragraphs of this instrument as to
the remaining personal property and fixtures.
 
(h) Secured Party may, at its election, at any time after delivery of this
instrument, sign one or more copies hereof in order that such copies may be used
as a financing statement under said Uniform Commercial Code. Such signature by
Secured Party may be placed between the last sentence of this instrument and the
Debtor’s acknowledgment or may follow the Debtor’s acknowledgment. Secured
Party’s signature need not be acknowledged and is not necessary to the
effectiveness hereof as a deed of trust, mortgage, assignment, pledge or
security agreement.
 
7.2 (a) Any copy of this instrument which is signed by both Debtor and Secured
Party may also serve as a financing statement under said Uniform Commercial Code
between the Debtor, whose address is designated with its signature, and the
SECURED PARTY, WHOSE ADDRESS IS SET FORTH ON THE COVER PAGE HEREOF.
 
(b) So long as any amount remains unpaid on the Secured Indebtedness, Debtor
will not execute and there will not be filed in any public office any financing
statement or statements affecting the Collateral other than financing statements
in favor of Secured Party hereunder, unless the prior written specific consent
and approval of Secured Party shall have first been obtained.
 
(c) Secured Party is authorized to file, in any jurisdiction where Secured Party
deems it necessary, a financing statement or statements, and at the request of
Secured Party, Debtor will join Secured Party in executing one or more financing
statements pursuant to said Uniform Commercial Code in form satisfactory to
Secured Party, and will pay the cost of filing or recording this instrument, as
a financing statement, in all public offices at any time and from time to time
whenever filing or recording of any financing statement or of this instrument is
deemed by Secured Party to be necessary or desirable.
 
(d) The offices where the records of Debtor with respect to the Collateral and
the Mortgaged Properties are kept is located at the address shown opposite the
signature of Debtor to this Mortgage and/or 303 West Main Street, Artesia, New
Mexico, 88210-2133, and Debtor agrees that the place at which such records are
kept will not be changed without the prior written consent of the Mortgagee.
 
 
24

--------------------------------------------------------------------------------

 
 
Debtor further warrants and represents to Secured Party that, except for the
security interest granted hereby in the Collateral and other claims previously
disclosed in writing to Secured Party, Debtor is the owner of the Collateral,
free of any adverse claim, security interest or encumbrance, and Debtor agrees
to defend the Collateral against all claims and demands of any person at any
time claiming the same or any interest therein. Debtor further warrants and
represents that it has not heretofore signed any financing statement and no
financing statement signed by Debtor is now on file in any public office except
those statements true and correct copies of which have been delivered to Secured
Party.
 
ARTICLE VIII.
Concerning the Trustee
 
8.1 The Trustee may resign by an instrument in writing addressed to the
Mortgagee. The Trustee or any successor or substitute Trustee may be removed at
any time with or without cause by an instrument in writing executed by the
Mortgagee and such power of removal may be exercised as frequently and at such
times as the Mortgagee may elect. In case of the absence, death, resignation or
removal of the Trustee, or the inability, failure, or refusal of the Trustee to
act, a successor or substitute Trustee may be appointed by the Mortgagee by
instrument complying with any applicable requirements of law, and in the absence
of any such requirement, without other formality than appointment and
designation in writing executed by the Mortgagee. Such right to appoint a
substitute Trustee shall exist and may be exercised as often and whenever the
Mortgagee may elect. Such appointment and designation shall be full evidence of
the right and authority to make the same and of all facts therein required, and
upon the making of any such appointment and designation, all of the estate and
title of the Trustee in the Mortgaged Properties shall vest in the named
successor Trustee and he shall thereupon succeed to, hold, possess and exercise
all the rights, powers, privileges, immunities and duties herein conferred upon
the Trustee. All references herein to the Trustee shall be deemed to refer to
the Trustee (including any successor appointed and designated as herein
provided) from time to time acting hereunder.
 
If no successor Trustee shall have been appointed as contemplated by the
foregoing provisions in this Section, or if appointed shall not have accepted
the appointment, within thirty (30) days after the occurrence of a vacancy in
the office of the Trustee, the Mortgagee or such retiring Trustee may apply to
any court of competent jurisdiction to appoint a successor Trustee or Trustees.
 
8.2 Any Trustee from time to time serving hereunder shall have the absolute
right, acting independently, to take any action and to exercise any right,
remedy, power or privilege conferred upon the Trustee, and any action taken by
any Trustee from time to time serving hereunder shall be binding upon all other
Trustees and no person dealing with any Trustee from time to time serving
hereunder shall be obligated to confirm the power and authority of such Trustee
to act without the concurrence of the other Trustees.
 
8.3 The Trustee shall not be required to take any action for the enforcement of
this instrument or the exercise of any rights or remedies hereunder or to appear
in or defend any action, suit or other proceeding in connection therewith,
where, in the opinion of the Trustee, such action will be likely to involve him
in expense or liability, unless the Trustee be tendered security and indemnity
satisfactory to him, against cost, expense or liability in connection therewith.
 
 
25

--------------------------------------------------------------------------------

 
 
8.4 It shall be no part of the duty of the Trustee to see to any recording,
filing or registration of this instrument or any other instrument supplemental
hereto, or to see to the payment of or be under any duty in respect of any tax
or assessment or other governmental charge which may be levied or assessed on
the Mortgaged Properties or against Mortgagor or to see to the performance or
observance by Mortgagor of any of the covenants or agreements herein contained.
The Trustee shall not be responsible for the execution, acknowledgment or
validity of this instrument or of any instrument supplemental hereto or of the
Note, or for the sufficiency of the security purported to be created hereby, and
makes no representation in respect thereof or in respect of the rights of the
holder of the Note. The Trustee shall have the right to consult with counsel
upon any matters arising hereunder, and shall be fully protected in relying as
to legal matters on the advice of the counsel. The Trustee shall not incur any
personal liability hereunder except for his own gross negligence or willful
misconduct; and the Trustee shall have the right to rely on any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by him hereunder, believed by him in good faith to be genuine.
 
ARTICLE IX.
Miscellaneous
 
9.1 This instrument is a deed of trust and mortgage of both real and personal
property, a security agreement, a financing statement and an assignment, and
also covers proceeds and fixtures.
 
9.2 All options and rights of election herein provided for the benefit of the
Mortgagee are continuing, and the failure to exercise any such option or right
of election upon a particular default or breach or upon any subsequent default
or breach shall not be construed as waiving the right to exercise such option or
election at any later date. By the acceptance of payment of any indebtedness
secured hereby after its due date, the Mortgagee does not waive the right either
to require prompt payment when due of all other sums so secured or to regard as
a default failure to pay any other sums due which are secured hereby. No
exercise of the rights and powers herein granted and no delay or omission in the
exercise of such rights and powers shall be held to exhaust the same or be
construed as a waiver thereof, and every such right and power may be exercised
at time and from time to time.
 
9.3 No release of any part of the Mortgaged Properties shall in anywise alter,
vary or diminish the force, effect or lien of this instrument on the balance of
Mortgaged Properties.
 
9.4 Any provision contained herein or in the Note or in any other instrument
evidencing or relating to any Secured Indebtedness to the contrary
notwithstanding, neither Mortgagee nor any Mortgagee nor the holder of any other
Secured Indebtedness shall be entitled to receive or collect, nor shall
Mortgagor be obligated to pay, interest on any of the Secured Indebtedness in
excess of the maximum rate of interest permitted by applicable law, and if any
provision of the Note or of any other such instrument shall ever be construed or
held to permit the collection or to require the payment of any amount of
interest in excess of that permitted by applicable law, the provisions of this
section shall control and shall override any contrary or inconsistent provision
of the Note or other instrument.
 
 
26

--------------------------------------------------------------------------------

 
 
9.5 Any notice, request, demand or other instrument which may be required or
permitted to be given or furnished to or served upon Mortgagor shall be
addressed to it at its address set forth below, or such other address as
Mortgagor may furnish to the Trustee or the Mortgagee in writing. Notices to the
Trustee and the Mortgagee shall be deemed to have been properly given if
delivered in like fashion to them at THE ADDRESS SET FORTH ON THE COVER PAGE
HEREOF, or at such other address as the Trustee or the Mortgagee may furnish to
Mortgagor in writing.
 
9.6 Renewals and extensions of the Secured Indebtedness may be given at any time
and amendments may be made to this Mortgage and other agreements relating to any
of the Secured Indebtedness or the Mortgaged Properties and/or such properties
may at any time be released or partially released and/or the Mortgagee may take
or hold other security for the Secured Indebtedness without notice to or joinder
or consent of any persons hereafter acquiring any interest in the Mortgaged
Properties. The Trustee or the Mortgagee may resort first to such other security
or any part thereof or first to the security herein given or any part thereof,
or from time to time to either or both, even to the partial or complete
abandonment of either security, and such action shall not be a waiver of any
rights conferred by this instrument, which shall continue as a first lien upon
all of the Mortgaged Properties not expressly released until the Secured
Indebtedness is fully paid.
 
9.7 If any provision hereof or of the Credit Agreement or the Note is invalid or
unenforceable in any jurisdiction, the other provisions hereof or of the Note
shall remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of the Trustee,
Mortgagee in order to effectuate the provisions hereof, and the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of any such provision in any other jurisdiction.
 
9.8 Mortgagee and Trustee shall at all times have the right to assign and/or
transfer any and all of their rights and privileged under this Mortgage. All of
the terms, provisions, covenants and conditions hereof shall be binding upon
Mortgagor and Mortgagee, and shall inure to the benefit of the Trustee and the
Mortgagee, and Mortgagor’s covenants shall constitute covenants running with the
lands covered by the Mortgaged Properties, but this provision shall not be
construed to authorize any sale or other disposition of the Mortgaged Properties
contrary to any other provisions hereof.
 
9.9 The Mortgage may be executed in multiple counterparts, each of which is
deemed to be an original for all purposes although all such executed copies
shall evidence and constitute one and the same Mortgage; provided that it shall
never be necessary for Mortgagee or Trustee to produce more than one fully
executed counterpart with all divisions to prove the existence of all such
counterparts. The counterpart recorded in a particular jurisdiction may have
attached to it only the division or subdivisions of the exhibit that contain
descriptions of Mortgaged Properties located in such jurisdiction. Whenever a
recorded counterpart of the Mortgage contains less than all of the divisions,
the descriptions contained in the omitted divisions are hereby incorporated into
said recorded counterpart by reference.
 
 
27

--------------------------------------------------------------------------------

 
 
9.10 The term “Mortgagor” herein used shall mean and include the corporation
executing this instrument, and its successors in interest in the Mortgaged
Properties.
 
9.11 This Mortgage shall be governed by and construed and interpreted under the
laws of the State of New Mexico (without giving effect to conflicts of laws
principles), except to the extent that the laws of the State where the Mortgaged
Properties are located shall be mandatorily applicable.
 
9.12 To the extent that Section 57-7-1 NMSA 1978 may be applicable to this
Mortgage, any indemnity agreement of Mortgagor contained herein shall not extend
to liability, claims, damages, losses, or expenses, including attorney’s fees,
arising out of: (a) the preparation or approval of maps, drawings, opinions,
reports, surveys, change orders, designs, or specifications by the indemnitee;
or (b) the giving of or the failure to give directions or instructions by the
indemnitee, or the agents or employees of the indemnitee, where such giving or
failure to give directions or instructions is the primary cause of bodily harm
to persons or damage to property.
 
THIS WRITTEN AGREEMENT AND THE OTHER SECURITY DOCUMENTS DESCRIBED IN THE CREDIT
AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
28

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their duly authorized undersigned officers as of the date set forth in the
acknowledgments below, but effective as of March 31, 2006.
 

        “MORTGAGOR”    
ADDRESS OF MORTGAGOR:  
405 N. Marienfeld, Suite 200
Midland, TX 79701
UHC NEW MEXICO CORPORATION  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson
  Chief Executive Officer and President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
This Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement is executed by the undersigned solely for the purpose of
acknowledging and accepting the benefits conferred on Mortgagee and to evidence
its agreement with the covenants of Mortgagee set forth herein.
 
 

        “MORTGAGEE”    
 
STERLING BANK,
a Texas state chartered banking institution
 
   
   
    By:   /s/ Daniel G. Steele  

--------------------------------------------------------------------------------

Daniel G. Steele
  Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 

ACKNOWLEDGMENTS
 



STATE OF TEXAS
§

  §

COUNTY OF HARRIS
§

 
This instrument was acknowledged before me on June 15, 2006, by C. Scott Wilson,
Chief Executive Officer and President of UHC New Mexico Corporation, a New
Mexico corporation, on behalf of said corporation.
 

       
   
   
  (Seal)    /s/ Rhonda Muschalik  

--------------------------------------------------------------------------------

Notary Public, State of Texas




 
 

--------------------------------------------------------------------------------

 
 



STATE OF TEXAS
§

  §

COUNTY OF HARRIS
§

 
 
This instrument was acknowledged before me on June 16, 2006, by Daniel G.
Steele, Senior Vice President, of Sterling Bank, a Texas state chartered banking
institution, on behalf of said banking institution.
 
 

       
   
   
  (Seal)    /s/ Rhonda Muschalik  

--------------------------------------------------------------------------------

Notary Public, State of Texas



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ATTACHED TO AND FORMING A PART OF THE
DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION,
SECURITY AGREEMENT AND FINANCING STATEMENT
 
PART I
 
PREAMBLE
 
This Exhibit A contains this Preamble and the specific description of the
“Leases” comprising a portion of the “Mortgaged Properties”, as those terms are
defined in the Deed of Trust, Mortgage, Assignment of Production, Security
Agreement and Financing Statement (the “Mortgage”) to which this Exhibit A is
attached.
 
Divisions. This Exhibit A may be composed of several divisions and
subdivisions--at least one for each state and county or parish in each state in
which any part of the Mortgaged Properties are located in more than one county,
the division hereof containing the description of such oil, gas and mineral
lease will generally include the relevant portion of each of the counties in
which any part of such oil, gas and mineral lease is located. Counties
containing portions of such multi-county leases may therefore be covered by more
than one division of this Exhibit A. Each subdivision is in turn composed of
further subdivisions--each one covering one or more of the oil, gas and mineral
leases included among the Mortgaged Properties.
 
Counterparts. The Mortgage may be executed in multiple counterparts, each of
which is deemed to be an original for all purposes although all such executed
copies shall evidence and constitute one and the same Mortgage; provided that it
shall never be necessary for Mortgagee or Trustee to produce more than one fully
executed counterpart with all divisions to prove the existence of all such
counterparts. The counterpart recorded in a particular county or parish may have
attached to it only the division or subdivisions of this exhibit that contain
descriptions of Mortgaged Properties located in such county or parish. Whenever
a recorded counterpart of the Mortgage contains less than all of the divisions,
the descriptions contained in the omitted divisions are hereby incorporated into
said recorded counterpart by reference.
 
Definitions. For all purposes of this Exhibit A unless the context otherwise
requires, the hereinafter-identified terms have the following meanings:
 
“Net Revenue Interest” or “NRI” means (i) with respect to a Unit for which a Net
Revenue Interest is stated, that interest in the applicable Hydrocarbons (as
defined in the Mortgage) produced, saved and sold from such unitized area which
is afforded to Mortgagor by virtue of its ownership of the Leases included in
whole or in part in such area after deducting all burdens against the production
therefrom, and (ii) with respect to a Well for which a Net Revenue Interest is
stated, that interest in the applicable hydrocarbons produced, saved and sold
from the Well which is afforded to Mortgagor by virtue of its ownership of the
Lease (hereinafter defined) on which such Well is located after deducting all
burdens against the production therefrom.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Working Interest” or “WI” means (i) with respect to a Unit for which a Working
Interest is stated, Mortgagor’s share of the costs of operations conducted
thereon, and (ii) with respect to a Well for which an Working Interest is
stated, Mortgagor’s share of costs of the operation thereof.
 
“Overriding Royalty Interest” means (i) with respect to a Unit for which an
Overriding Royalty Interest is stated, that interest in the applicable
Hydrocarbons (as defined in the Mortgage) produced, saved, and sold from such
unitized area which is afforded to Mortgagor by virtue of its ownership of such
expense-free interest in the Leases included in whole or in part in such area
after deducting landowner royalties and any other burdens to which such interest
may be subject, and (ii) with respect to a Well for which an Overriding Royalty
Interest is stated, that interest in the applicable Hydrocarbons produced, saved
and sold from the Well which is afforded to Mortgagor by virtue of its ownership
of such expense-free interest in the Lease (hereinafter defined) on which such
Well is located after deducting landowner royalties and any other burdens to
which such interest may be subject.
 
“Well” means a well producing or capable of producing oil and/or gas that is
described or referred to in this Exhibit A.
 
“Unit” means a unit, pool, or communitized area described or referred to in this
Exhibit A.
 
“After Payout” or “APO” specifies the Net Revenue Interest and the Working
Interest of Mortgagor after the occurrence of a particular event, such as payout
of certain costs with respect to a Well or Wells, as described in a Lease,
assignment or assignments thereof, or one or more of the agreements to which the
affected property is subject as shown in this Exhibit A.
 
“Before Payout” or “BPO” specifies the Net Revenue Interest and the Working
Interest of Mortgagor before the occurrence of a particular event, such as
payout of certain costs with respect to a Well or Wells, as described in a
Lease, assignment or assignments thereof, or one or more of the agreements to
which the affected property is subject as shown in this Exhibit A.
 
“Permitted Encumbrances” shall mean (i) minor irregularities in title which do
not (a) materially interfere with the occupation, use and enjoyment by Mortgagor
of any of the Mortgaged Properties in the normal course of business as presently
conducted, or (b) materially impair the value thereof for such Mortgaged
Properties, (ii) all interests in the Mortgaged Properties securing obligations
owed to, or claimed by, any Person other than Mortgagee, whether such interest
is based on the common law, statute or contract, and whether such interest
includes liens or security interests arising by virtue of mortgage, encumbrance,
pledge, security agreement, conditional sale or trust receipt or lease,
consignment or bailment for security purposes, so long as each said interest has
been expressly consented to by Mortgagee in writing, (iii) liens of landlords,
vendors, carriers, warehousemen, mechanics, laborers, operators, joint interest
owners, taxing and other governmental authorities, materialmen and other similar
liens arising by law, or otherwise arising in the ordinary course of business,
in each case, for sums not yet due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, if such reserve
as shall be required by generally accepted accounting principles shall have been
made therefor, (iv) the second liens created under the Subordinated Security
Documents (as defined in and subject to the Subordination Agreement between
BaseLine Capital, Inc. and Mortgagor dated of even date herewith) and (v)
specific exceptions and encumbrances affecting each of the Mortgaged Properties
as described in this Exhibit INSOFAR ONLY as said exceptions and encumbrances
are valid and subsisting and are enforceable against the particular Lease which
is made subject to said exceptions and encumbrances are valid and subsisting and
are enforceable against the particular Lease which is made subject to said
exception and encumbrance.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Format of Description. The format of the description is as follows:
 
With respect to each Lease, the description includes the Lease, the date, the
Lessor, the Lessee, the recording information, the governmental or state serial
number assigned to the lease (if applicable), and a description of the lands
covered by the Lease. If the recorded instrument is a short form of memorandum
of a Lease, the term “Lease” shall be deemed to include all of the terms and
provisions of the Lease referred to in such short form or memorandum. Certain
property descriptions are in abbreviated to Sections, Townships, and Ranges. In
such descriptions, the following terms may be abbreviated as follows:
 
Northwest Quarter--NW, NW/4, or NW/4;
Southwest Quarter--SW, SW/4, or SW/4;
Southeast Quarter--SE, SE/4, or SE/4;
Northeast Quarter--NE, NE/4, or NE/4;
North Half--N/2 or N/2;
South Half--S/2 or S/2;
East Half--E/2 or E/2;
West Half--W/2 or W/2;
 
The applicable Section, Township, and Range may be identified by a series of
three numbers, each separated by a dash, with the first number being the Section
number, the second number being the Township number, and the third number being
the Range number. The Township and Range numbers are followed by an N, S, E, or
W to indicate whether the Township or Range is North, South, East, or West,
respectively; e.g., T-2S, R-3W. Certain descriptions merely refer to the
subdivision or survey in which the property is located in whole or in part. In
such cases, the recorded Leases and any amendments thereof and any other
recorded instruments affecting Mortgagor’s title more particularly describe the
land within such subdivision or survey in which Mortgagor owns an interest, and
the descriptions contained in such instruments are incorporated herein by this
reference. In the case of certain federal and state leases, the interests set
forth may be in the nature of either record, title or operating rights. The land
description does not necessarily signify that Mortgagor owns the entire interest
in such Lease as to all of such Land or as to all depth intervals. The statement
of an Working Interest and a Net Revenue Interest for a Well or Unit does not
necessarily signify that Mortgagor owns the same applicable Lease or leases as
to the areas or depth intervals not attributable to the Well or Unit.
 
 
A-3

--------------------------------------------------------------------------------

 
 
The statement of a Working Interest and a Net Revenue Interest with respect to a
Well or Wells signifies that Mortgagor owns that Working Interest and Net
Revenue Interest in the Well or Wells with respect to the intervals in which the
Well or Wells are currently completed, and excludes a unitized area or
formation, if any, included within a Unit which is also described in this
Exhibit A.
 
Each Well or Unit with respect to which the Working Interest and Net Revenue
Interest of Mortgagor is stated is described as follows: (i) each well is
described by reference to the Well name given to the Well in Mortgagor’s
records, which may or may not be the name stated in the records of the
applicable state or federal regulatory authority, and (ii) each Unit is
described by the name by which such Unit is referred to in Mortgagor’s records,
which may or may not be the name used (if a name is used) in the instrument
creating such Unit.
 
The matters to which any Lease, Well or Unit described in this Exhibit A are
stated to be subject within a given Prospect may burden any Lease, Well, or Unit
described in this Exhibit within the same Prospect.
 
 
A-4

--------------------------------------------------------------------------------

 
 